Citation Nr: 1023257	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from August 1965 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board denied the appellant's claim for service connection 
for PTSD in a decision dated in December 2008.  He thereafter 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2010, VA 
General Counsel and the Veteran's attorney filed a joint 
motion to vacate the Board's December 2008 decision and 
remand.  By an order dated in February 2010, the Court 
granted the joint motion, which was incorporated by 
reference, vacating the Board's December 2008, and remanding 
the matter to the Board for re-adjudication.  

Specifically, the parties agreed in the joint motion that, in 
light of a Court decision that followed the Board's December 
2008 denial of the Veteran's claim, a remand was necessary so 
that service connection could be considered for mental 
illnesses other than the specific one for which the Veteran 
sought service connection and which had been developed for 
the Board's review.  See Clemons v. Shinseki, 23 Vet. App. 1, 
3 (2009) (claim for benefits based on PTSD also encompassed 
benefits based on other mental disabilities because the 
evidence indicated that the symptoms for which the Veteran 
was seeking VA benefits may have been caused by one of the 
Veteran's other diagnosed mental disorders).  Because the 
Board's December 2008 decision did not address whether the 
Veteran's symptoms could be attributable to a diagnosed 
mental disorder other than his specifically claimed PTSD, or 
whether any such other mental disorder is attributable to the 
Veteran's military service, the Board must remand the issue 
to the RO for additional development related to the Court-
expanded scope of the claim.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the 
Veteran to undergo a VA mental 
disabilities examination by a 
psychiatrist or psychologist to determine 
the current diagnosis(es) and etiology of 
any diagnosed mental disorder(s).  A 
medical opinion should be provided as to 
the medical probabilities that each 
diagnosed mental disorder is related to 
the Veteran's military service.  

Because, by its very nature, a medical 
opinion is just that, an opinion rather 
than a statement of certainty, the Board 
recognizes that conjecture, tempered by 
the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  Thus, an opinion should be 
provided even if some speculation is 
required.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is deficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  The AOJ is to adjudicate the 
claim based on all acquired mental 
disorders, and not limit its adjudication 
to only the specific claim of service 
connection for PTSD that had been pursued 
by the Veteran.  If service connection is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

